Citation Nr: 1753031	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  14-29 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to payment of nonservice-connected pension benefits at a higher rate.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel







INTRODUCTION

The Veteran served on active duty from January 1946 to May 1947.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) St. Paul Pension Management Center.   

This claim was remanded by the Board in July 2015 in order to afford the Veteran a hearing.  He was scheduled for a hearing in September 2017 but failed to appear.  As the Veteran did not provide any explanation for his failure to appear at the hearing before the Board, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A March 2012 rating decision granted special monthly pension based on the Veteran's need for aid and attendance effective January 4, 2011.  The May 2012 notification letter informed the Veteran that his spouse was considered a dependent and that his countable income was $0.00 after consideration of the spouse's medical expenses paid for by the Veteran.  The Veteran's spouse died in September 2014 and his special monthly pension benefit was reduced.  The record currently contains information regarding the Veteran's income, to include Social Security Administration benefits, but does not include sufficient information regarding the Veteran's medical expenses in order to determine his countable income.  A June 2017 letter from the Veteran's doctor discusses his medical condition but does not include information regarding his medical expenses.  Accordingly, a remand is required in order for the AOJ to afford the Veteran the opportunity to submit information regarding his medical expenses. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran submit appropriate documentation to assess his countable income, to include his medical expenses.  

2.  After all development has been completed, the AOJ should readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case before the claims file is returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

